Citation Nr: 0506773	
Decision Date: 03/09/05    Archive Date: 03/21/05

DOCKET NO.  02-22 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for squamous cell carcinoma 
of the right tonsil, claimed as a residual of Agent Orange 
exposure during service.  


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from January 
1964 to December 1967.  This matter comes properly before the 
Board of Veterans' Appeals (Board) on appeal from a rating 
decision the Department of Veterans Affairs (VA) Regional 
office in Huntington, West Virginia (RO).

The case was previously before the Board in February 2004, 
when it was remanded for to provide the veteran the required 
notice under the Veterans Claims Assistance Act of 2000.  
This has been completed.  The Board now proceeds with its 
review of the appeal.  


FINDINGS OF FACT

1.  The veteran has current diagnoses of stage IV squamous 
cell carcinoma of the right tonsil.  

2.  The veteran did not have active military service in the 
Republic of Vietnam within the meaning of the controlling 
regulations.


CONCLUSION OF LAW

Squamous cell carcinoma of the right tonsil was not incurred 
in, or aggravated by, active military service, and may not be 
presumed to have been so incurred, to include as a result of 
exposure to Agent Orange during service.  38 U.S.C.A. 
§§ 101(16), 1110, 1116, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The RO provided the veteran the required 
notice with respect to his claim for service connection in a 
letter dated March 2004.  

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The RO has obtained all the relevant records 
related to the veteran's claims.  Thus, VA's duty to assist 
has been fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  


II. Service Connection

The veteran claims entitlement to service connection squamous 
cell carcinoma of the right tonsil as a residual of exposure 
to Agent Orange during service.  He asserts that he was 
exposed to Agent Orange during service aboard the USS 
ENTERPRISE (CVAN 65).  He asserts that as a result of this 
exposure he developed squamous cell carcinoma of the right 
tonsil.  

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Moreover, in the 
case of malignant tumors, cancer, service connection may be 
granted if such disease is manifested in service, or 
manifested to a compensable degree within one year following 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

Further, VA regulations provide that, if a veteran was 
exposed to an herbicide agent during active service, 
presumptive service connection is warranted for the following 
disorders: chloracne or other acneform disease consistent 
with chloracne; type 2 diabetes; Hodgkin's disease; Chronic 
lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and, soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  Presumptive service connection 
for these disorders as a result of Agent Orange exposure is 
warranted if the requirements of 38 C.F.R. § 3.307(a)(6) are 
met.  38 C.F.R. § 3.309(e) 

The governing law provides that a "veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 shall be presumed to have 
been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service."  38 U.S.C.A. § 1116(f).

VA regulations define that "service in the Republic of 
Vietnam includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam."  38 C.F.R. 
§ 3.307 (a)(6)(iii) (emphasis added).

In VAOPGCPREC 27-97, the VA General Counsel held that service 
aboard a deep-water naval vessel, such as an aircraft 
carrier, in the waters off the shore of the Republic of 
Vietnam does not constitute service in the Republic of 
Vietnam without evidence showing actual visitation to the 
Republic of Vietnam.  The Board is bound by the precedent 
opinions of the General Counsel.  38 U.S.C.A. § 7104(c) (West 
2002).  See VAOPGCPREC 27-97; 62 Fed. Reg. 63604 (1997). 

In this case, the veteran avers that he developed squamous 
cell carcinoma of the right tonsil as a result of exposure to 
Agent Orange in service.  The veteran's service medical 
records do not reveal a diagnosis of squamous cell carcinoma 
of the right tonsil during military service.  On separation 
examination the veteran was physically qualified for 
separation with no noted abnormalities.  

Private medical records dated in April 1999 reveal that the 
veteran had a right neck mass for approximately 6 weeks.  A 
biopsy was conducted and the resulting diagnosis was "right 
tonsillar squamous cell carcinoma with metastatic neck 
disease, stage IV."  A December 1999 private medical 
treatment record reveals that the veteran's cancer was 
treated with radiation therapy.  

In medical opinions dated October and November 2002, the 
veteran's private physician stated that the veteran was 
exposed to Agent Orange during service and that "Agent 
Orange could have played a role in causing" the veteran's 
squamous cell carcinoma of the right tonsil.  

In October 2003, a hearing was held before the Board pursuant 
to 38 U.S.C.A. § 7107(b) (c) (West 2002).  The veteran 
testified that he served aboard the aircraft carrier USS 
ENTERPRISE during service and that during service he did not 
actually visit Vietnam.  Rather, the ship was in the waters 
offshore of Vietnam.  

The veteran has a current diagnosis of squamous cell 
carcinoma of the right tonsil.  However, this is not one of 
the diseases specified at 38 C.F.R. § 3.309(e) for which 
presumptive service connection on the basis of Agent Orange 
exposure is warranted.  Squamous cell carcinoma of the right 
tonsil is not a is not a respiratory cancer or a soft tissue 
sarcoma.  Moreover, the veteran is not presumed to have been 
exposed to Agent Orange during service.  As noted above, the 
controlling regulation states that "service in the Republic 
of Vietnam includes service in the waters offshore and 
service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam."  
38 C.F.R. § 3.307 (a)(6)(iii).  The veteran asserts that he 
was exposed to Agent Orange when he served aboard the 
aircraft carrier USS ENTERPRISE (CVAN 65).  However, he 
testified that the ship never put into port in Vietnam and he 
never set foot in Vietnam.  

There is no evidence that the veteran has one of the 
presumptive diseases for which service connection on the 
basis of Agent Orange exposure is warranted.  The veteran 
also has not met the regulatory presumption of active service 
in the Republic of Vietnam during the Vietnam era.  Therefore 
he is not be presumed to have been exposed to Agent Orange 
during service.  With no such exposure service connection on 
a presumptive basis under 38 C.F.R. § 3.309(e) cannot be 
granted.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  The United States Court of Appeals for 
Veterans Claims (Court) has specifically held that the 
provisions of Combee are applicable in cases involving Agent 
Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 
(1999).

In the present case, the medical evidence of record reveals a 
current diagnosis of squamous cell carcinoma of the right 
tonsil.  While there is a private medical opinion relating 
this disease to Agent Orange exposure during service, the 
veteran is not presumed to have been exposed to Agent Orange 
during service.  Although the veteran testified that he was 
exposed to Agent Orange while serving on the USS ENTERPRISE, 
there is no evidence documenting any such exposure.  
Moreover, there is no evidence of squamous cell carcinoma of 
the right tonsil in military service and no competent medical 
evidence which in any way links the veteran's current 
squamous cell carcinoma of the right tonsil to his active 
military service, nor was it shown within one year after 
service separation.  Accordingly, service connection for 
squamous cell carcinoma of the right tonsil is not warranted.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for squamous cell carcinoma of the right 
tonsil is denied.



	                        
____________________________________________
	JOY A. MCDONALD 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


